 T;'In the Matter Of PIDGEON-THoMAS IRON Co.andINTERNATIONAL ASSO-CIATION OF BRIDGE, STRUCTURAL & ORNAMENTAL IRON' WORKERS,'LOCAL UNION 530, AFFILIATED WITH AMERICAN FEDERATION OF LABORCase No. R-4371:=Decided December 19,1942Jurisdiction:hardware, distributing'and steel products fabricating industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord' recognition to rival representatives until petition disposed of;'contract not asserted"as a bar, no bar; election necessary.Uriit''Appropriatefor` CollectiveBargaining:all employees,-including those inwholesale, warehouse,, shop warehouse, and the shop,, the, maintenance man,cranemen, shop blacksmith; night' watchman,, truck drivers, and office porter,but excluding shipping clerks in both warehouses, foremen and subforemen,and supervisory, office, clerical, and sales employees.,Mr. C. Paul Barker,for the Board.Mr. H. D: BirdandMr. Phil Pidgeon,both of Memphis, Tenn., forthe Compapy.Mr. Stanley P. Rounds,of St. Louis, Mo., andMr. H. F. Tucker,ofMemphis, Tenn., for the AFL.Mr. W. H. Crawford,of Atlanta, Ga., andMr. Will Watts,of Mem-phis, Tenn., for the CIO.Miss Mary E. Perkins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a. petition duly filed by International Association of Bridge,Structural & Ornamental Iron Workers, Local Union 530, affiliated,with American Federation of Labor, herein called the AFL, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Pidgeon-Thomas Iron Co., Memphis, Ten-nessee, herein called the Company, the National Labor RelationsBoard, herein called the Board, provided for an appropriate hearingupon due notice before J. Michael Early, Trial Examiner. Saidhearing was held in Memphis, Tennessee, on October, 8, 1942.The46 N. L. R. B., No. 25.174 PIDG'EON-THOMAS"IRON CO.175Company, the AFL, and United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, herein ;called the CIO;appeared and participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board_makes the following:FINDING OF FACT1.THE BUSINESS OF THE COMPANYPidgeon-Thomas Iron Co. is a Delaware corporation with a place ofbusiness in Memphis, Tennessee, where it is engaged in the operation ofa wholesale warehouse from which it sells and distributes mill supplies, contractors' supplies, and sundry hardware products, and also inthe operation of a shop, in which it fabricates structural steel andornamental, iron products.During the year 1940 the Company purchased-for resale productsvalued at approximately $800,000, about,95 percent of which -camefrom States other than the- State of Tennessee. - Daring the, sameperiod-the Company's sales through its warehouse amounted -to ap-proximately $1,250,000, approximately 50 percent, of "which, Was:sold',to customers outside the State of Tennessee..During the same year -the approximate value of steel shapes;: plates,bars, and other products, purchased by the Company; for use in ;itsfabricating shop, was $150,000, all of said material being shipped to itfrom States other than the State of Tennessee. The approximate ydlueof the fabricated steel and ornamental iron produced in the Company'sshop during 1940 was $250,000, about 50 percent of which was sold andshipped to customers in States other than the State of Tennessee.The nature of the Company's business has not changed substantiallysince.1940, except that the Company has recently increased its opera-tions in' order to undertake the fabrication and assembly of, invasionbarges under a contract with the Navy. The Company has employedabout 400 persons since it has been engaged upon the Navy contract.The Company admits that it is engaged in commerce, within the_ mean-ing of the Act.-II.THE ORGANIZATIONS INVOLVEDInternational Association of Bridge, Structural & Ornamental IronWorkers,, Local Union 530, is a labor organization-affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.I 176DECISIONS OF, NATIONAL LABOR' RELATIONS BOARDwith the Congress of Industrial Organizations, admitting to member-'ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn'Matter, o of Pidgeon Thomas Iron Company,herein called R-2499,issued June 5, 1941,1 and involving the same parties, the Board directedan election among the Company's employees. Both of the unions here'involved'appeared upon the ballot.The CIO won the election andwas certified as bargaining agent on August 6, 1941.On September11, 1941, the CIO and the Company entered into an exclusive bargain-ing contract for a year, automatically renewable in absence of noticeby either party 30 days prior to September 11 of any year.About May 1942, when the Company secured the contract for Navybarges, the number of employees increased greatly.2Many of the newemployees joined the AFL. Sometime in August 1942, the CIO noti-fied the Company of its desire to change certain terms of the contract.Before any meetings were held, however, the Company was notifiedby the Board of the petition filed in the present case by the AFL, andthe Company thereupon notified the CIO that no new contract couldbe negotiated until the petition had been disposed of.At present theparties are operating under the old contract .3A statement made by the Trial Examiner at the hearing shows that.the AFL represents a substantial number of the Company's employees.4We, find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT-InR-2499 the Board found that all employees of the Company,including those in the wholesale warehouse, the shop warehouse, andthe shop,' the maintenance man; cranemen, shop blacksmith, nightwatchman, truck drivers, and the office porter, by excluding supervi-sory, office, clerical, and sales employees, constituted a unit appropriatefor the purposes of collective bargaining.'-In that case the same parties here involved participated and re-spectively took the same positions, as to unit,,that they have taken in'32 N. LR. B. 295.2At the time of the earlier case the Congxiny employed about 75 employees. On Sep-tember 1, 1942, the Company employed about 370 employees.sThe contract is not urged as a bar to a determination of representatives at this time.,4The Trial Examiner' stated that the AFL had submitted 427 applications for member-ship in the AFL, all but 35 of which were dated after June 1, 1942- Three hundred andnine of thenames on the applications appear on the Company's pay roll of September 1,1942, which shows a total of 367 persons employed on that dater PIDGEON -THOMAS IRON Oo.'-177the presentcase.The record, shows that the nature of the Company'sbusinesshas not changed substantially since 19,41, except for the in-creased numberof employees in the shop and the consequentexpansionof shop facilitiesnecessitated by the work on the Navy barges.Nocontentionwas madeby any of the parties that the latter factor re-quires areconsiderationof the appropriateness of the unit previouslydefined by the Board.The AFL sought unsuccessfully in the. earlier case to exclude em-ployees in the wholesale warehouse, 'the night watchman, and the,office porter; and to include shipping clerks in the shop warehouse. Itmakes the same contentions here, without, however, introducing new.evidence to support its contentions.For the reasons stated in R-2499we shall include employees in the wholesale warehouse, the night watch-man andthe office porter, excluding, however, the shipping clerks inboth warehouses.In R-2499 the Board did not deal specifically with foremen em-ployed by the Company.,' In the present case the AFL seeks to in-clude them."The. Company's only foremen are those employed,'inthe shop to supervise various'operations'pefo'rn-led there. - The -shop'foremen have authority to recommend hiring and firing.They arepaid hourly although at higher rates than the rest of the employees inthe shop.All appear to have supervisory duties and the responsibilityfor seeing that the work is done properly.Most of the foremen ac-tuallydo manualwork with the exception of the welding foremen.'The contract entered into between the Company and the CIO in 1941specifically excluded foremen.Because their duties appear to belargely supervisory and because they have been excluded in the courseof previous collective bargaining under the CIO 'contract we shallexclude them.The AFL also desires to include subforeinen.Pidgeon, the presi-dent of the Company, testified there might be as many as 15 or 20subforemen under the 2 welding, shift foremen who have the powerto recommend'hire and discharge and who "probably" are in charge ofand- actually working with gangs of 10 to 15 men.Other than theforegoing evidence as to welding subforeinen, there is no evidence con-5 The Board's agent in charge of the election conducted by the Board' ruled that foremenwere not eligible to vote.6The parties are agreed that the shop superintendent and the superintendents of theshop warehouse and the wholesale warehouse should be excluded as supervisoryTheCompany would also exclude the superintendent of outside erectionNeither of theunions contended that the latter should be included.Allwere excluded as supervisoryemployees in R-2499We shall exclude them as supervisory employees.'Under the Navy contract the Company has employed more welders than any otherclass of workers and as a consequence the welding foreman on the day shift has hadabout 125 men under him ; and the welding foreman on the night shift has had from 75to 100 men under himThis is in contrast to the foremen of the shearing gang, whichconsists of only 6 to 8 men ; of theassembling gang,consisting of 8 to 10 men ; and of arivetinggang consisting of from 4 to 8 men504086-43-vol. 46-12 178DECISIONS OF NATIONAL LABOR. RELATIONS BOARDcerning the powers and duties of other subforemen,` if.any.. Since theduties of the welding subforemen would appear to be. analogous tothose performed by the foremen of the smaller gangs such as .the shear-ing, assembling, and riveting gangs; and since they, too, appear notto have been covered by the CIO contract, we shall exclude them..We find that all'employees of the Company, including those in thewholesale warehouse, the shop warehouse, and, the shop, the. main-tenanceman, cranemen, shop blacksmith, night watchman, truckdrivers, and the office porter, but excluding shipping clerks in-bothwarehouses, foremen and subforemen, and 'supervisory, office, clericaland sales employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:V. THE DETERMINATIONOF REPRESENTATIVESThe question concerning representation which has arisen can bestbe. resolved by an election by secret ballot.On October 7,1942, the day before the hearing, the Company, havingcompleted its Navy contract, laid off all but a skeleton crew of men.The Company and ,the AFL urge that in the event of an electioneligibility should be determined as of a pay-roll date just prior to thelay-off'; while the CIO urges that a pay roll after the lay-off be used.The Company's president testified that while he did not Iat 'the tmieof "the hearing have any new. Navy contracts, he was negotiating forone-and in the event that he should secure it will 'rehire the men laidoff.Since itappears likely that the Company will securesuch a ,con-tract, we shall treat the employees laid off on October 7 as temporarilylaid offand shall direct that eligibility be determined as of a pay rollprior to that date, subject to the limitations and additions set forth inthe Direction of Election.DIRECTION OF ELECTIONBy-virtue-of and+pursuant,,to-the'power vested"in,the National=LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor.RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pidgeon-ThomasIron Co., Memphis, Tennessee, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employees PIDG'E,ON-THOMAS IRON CO.179in the unit found appropriate in SectionIV, above, whowere employedduring the pay-roll period immediately precedingOctober 7, 1942,including any such employees who did notwork duringsuch pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in,the armed-forces oftheUnitedStates whopresent themselves,in person at the polls,but excludingany-who havesince quit or been discharged for cause,to determinewhether theydesire to be represented by International Association'of Bridge;Struc-tural & Ornamental IronWorkers,Local-Union 530, affiliated withtheAmerican Federationof Labor, or 'by 4 UnitedSteelworkers ofAmerica, affiliatedwith the Congress-of Industrial Organizations, forthe purposes of collective bargaining,or by neither.-